Case 18-00995        Doc 45     Filed 12/31/18     Entered 12/31/18 17:33:39          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 00995
         Yvonne Jordan

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/12/2018.

         2) The plan was confirmed on 04/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/15/2018.

         5) The case was Dismissed on 10/03/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00995            Doc 45            Filed 12/31/18    Entered 12/31/18 17:33:39                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $4,359.95
           Less amount refunded to debtor                                  $410.77

 NET RECEIPTS:                                                                                              $3,949.18


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,771.52
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $177.66
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $3,949.18

 Attorney fees paid and disclosed by debtor:                           $490.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                            Unsecured           0.00           NA              NA            0.00       0.00
 Acceptance Now                            Unsecured           0.00           NA              NA            0.00       0.00
 AFNI                                      Unsecured           0.00           NA              NA            0.00       0.00
 AFNI, Inc                                 Unsecured           0.00           NA              NA            0.00       0.00
 American InfoSource LP (agent for TMobi   Unsecured         236.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for       Unsecured         350.00        350.87          350.87           0.00       0.00
 ATG CREDIT                                Unsecured           7.00           NA              NA            0.00       0.00
 Atlas Acquisitions LLC                    Unsecured      2,500.00       2,500.00        2,500.00           0.00       0.00
 City of Chicago Department of Revenue     Unsecured      7,000.00       7,629.00        7,629.00           0.00       0.00
 Cmre. 877-572-7555                        Unsecured         276.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured      2,004.00       2,870.60        2,870.60           0.00       0.00
 DIVERSIFIED                               Unsecured         625.00           NA              NA            0.00       0.00
 FREND FIN CO                              Unsecured           0.00           NA              NA            0.00       0.00
 Friendly Finance Corporation              Unsecured      8,092.00     19,322.45        19,322.45           0.00       0.00
 Green Trust Cash                          Unsecured           1.00           NA              NA            0.00       0.00
 HARVARD COLLECTION SER                    Unsecured      6,212.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00          0.00            0.00           0.00       0.00
 Internal Revenue Service                  Priority       1,254.00       1,273.41        1,273.41           0.00       0.00
 Internal Revenue Service                  Unsecured           0.00      5,648.48        5,646.48           0.00       0.00
 NATIONWIDE CREDIT & CO                    Unsecured         748.00           NA              NA            0.00       0.00
 Nicor Gas                                 Unsecured         263.00        263.36          263.36           0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Engy                              Unsecured           0.00           NA              NA            0.00       0.00
 Peoples Gas Light & Coke Co               Unsecured          79.00           NA              NA            0.00       0.00
 Prestige Financial Services               Unsecured     13,585.00     12,943.94        12,943.94           0.00       0.00
 Prestige Financial Services               Unsecured           0.00           NA              NA            0.00       0.00
 Rise                                      Unsecured      3,973.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-00995          Doc 45   Filed 12/31/18    Entered 12/31/18 17:33:39                  Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim        Claim         Principal       Int.
 Name                              Class    Scheduled        Asserted     Allowed          Paid          Paid
 Rise                           Unsecured           0.00             NA             NA           0.00        0.00
 Sprint                         Unsecured      1,686.00              NA             NA           0.00        0.00
 Value Auto Mart Inc            Unsecured           0.00             NA             NA           0.00        0.00
 Value Auto Mart Inc            Unsecured           0.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00               $0.00
       Mortgage Arrearage                                      $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
       All Other Secured                                       $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                 $1,273.41                 $0.00               $0.00
 TOTAL PRIORITY:                                           $1,273.41                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $51,526.70                    $0.00               $0.00


 Disbursements:

           Expenses of Administration                           $3,949.18
           Disbursements to Creditors                               $0.00

 TOTAL DISBURSEMENTS :                                                                           $3,949.18




UST Form 101-13-FR-S (9/1/2009)
Case 18-00995        Doc 45      Filed 12/31/18     Entered 12/31/18 17:33:39            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
